DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but are not persuasive. Applicant’s arguments are related to newly amended claim language and have been fully addressed in the rejection below. The examiner would like to note that the Urbina reference has been added for the rejection of claim 22; however, this reference also reads on many of the applicant’s other claims.

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “the calculation rate of the hardware component being freely selectable” (i.e. The term “freely selectable” in claim is a relative term which renders the claim indefinite. The term “freely selectable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.). Independent claims 11, 17, and 18 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-24 are rejected due to their dependency on Independent claims 1, 11, 17, and 18.

As per claim 1, it is unclear what is meant by “wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of a hardware component model, the calculation rate of the hardware component being freely selectable” (i.e. There is no step of determining the calculation rate of the environmental model or the hardware component model. Therefore, it is unclear how it is determined that these two rates deviate. It is also unclear how the deviation of the calculation rates affects the simulation or the exchange of signals. It is also unclear how the calculation rate of the hardware component is related to the respective calculation rates of the hardware component model and the environmental model). Independent claims 11, 17, and 18 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-24 are rejected due to their dependency on Independent claims 1, 11, 17, and 18.

As per claim 1, it is unclear what is meant by “a hardware component model” (i.e. it is unclear how the hardware component model is related to the simulation (the hardware component model is not referenced in the claims prior to this limitation)). Independent claims 11 and 17 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-21 are rejected due to their dependency on Independent claims 1, 11, and 17.

As per claim 1, it is unclear what is meant by “ a calculation rate of the environment model” (i.e. it is unclear what the calculation rate of the environment model represents or how it is used to achieve the simulation).  Independent claims 11, 17, and 18 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-24 are rejected due to their dependency on Independent claims 1, 11, 17, and 18; 


As per claim 1, it is unclear what is meant by “a calculation rate of a hardware component model” (i.e. it is unclear what the calculation rate  represents or how it is used to achieve the simulation).  Independent claims 11, 17, and 18 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-24 are rejected due to their dependency on Independent claims 1, 11, 17, and 18;

As per claim 1, it is unclear what is meant by “ a calculation rate of the hardware component” (i.e. it is unclear what the calculation rate  represents or how it is used to achieve the simulation).  Independent claims 11, 17, and 18 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-24 are rejected due to their dependency on Independent claims 1, 11, 17, and 18; 

As per claim 1, it is unclear what is meant by “wherein a rate at which the signals are exchanged between the environmental model and the virtual control unit is less than or equal to the computation rate of the environmental model” (i.e. The claims do not define a computation rate of the environmental model and it is unclear how the computation rate of the environmental model is related to a rate at which signals or exchanged.).  Independent claims 11, 17, and 18 contain similar language and are rejected for the same reasons. Dependent claims 2-6, 15-16, and 19-24 are rejected due to their dependency on Independent claims 1, 11, 17, and 18;

As per claim 18, it is unclear what is meant by “wherein the hardware component model calculates an associated output value of an input signal and, thus, a result of the simulation of the hardware component” (i.e. it is unclear where the input signal originates from or how the input signal is used to produce a simulation result. What is the role of the environmental model in producing a simulation result?). Dependent claims 21-24 and rejected due to their dependency on claim 18; 

As per claim 22, it is unclear what is meant by “wherein the hardware layer is implemented such that events can be created within the virtual control device” (i.e. the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);

As per claim 22, it is unclear what is meant by “a normal program sequence is interrupted” (i.e. Where is the program running and how does the simulation event cause an interrupt in said program? The claims do not mention execution of a “normal program?”); 

As per claim 22, it is unclear what is meant by “a high time precision” (i.e. The term “high time precision” is a relative term which renders the claim indefinite. The term “high time precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention);

As per claim 23, it is unclear what is meant by “freely selected”. (i.e. The term “freely selected” in claim is a relative term which renders the claim indefinite. The term “freely selected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.).

The following claim language lacks antecedent basis:

Claim 1, Line 8: the simulation;
Claim 1, Lines 16-17: the calculation rate of the hardware component;
Claim 1, Lines 21-22: the computation rate of the environmental model; and
Claim 17,  Line 7: the simulation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 11, 17, and 18  recite mathematical relationships and mathematical calculations. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe mathematical relationships  and performing mathematical calculations and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
	“wherein the virtual control unit is connected to an environment model for the simulation, wherein, during the simulation, signals are exchanged at a physical level between the environment model and the virtual control unit, and wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of a hardware component model, the calculation rate of the hardware component being freely selectable, 
	wherein the environmental model exchanges signals with the virtual controller during the simulation, and 
	wherein a rate at which the signals are exchanged between the environmental model and the virtual control unit is less than or equal to the computation rate of the environmental mode.”

The described steps are not applied to an improvement. For example,  the simulation is not used to improve the functioning of the control unit.  
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the claimed computer components are generically recited and thus do not add significantly more to the respective limitations. The additional limitations describing additional functionality of  the claimed “virtual control unit” do not amount to significantly more than the judicial exception. The additional limitations are not applied to any improvement. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional (WURC) activities previously known to the pertinent industry. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Independent claims 11, 17, and 18 while not identical to claim 1,  include similar language and are rejected for the same reasons.  Dependent claims 2-7, 14-16, and 18-24  do not cure the deficiencies of independent claims 1,11, 17, and 18 and simply expand the type of computer architecture and are WURC activity as indicated by the art applied below or related to the type of data and thus are directed to the abstract idea.  Thus they rejected due to their dependency on claims 1, 11, 17, and 18 respectively.

Claims 18 and 22-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
	During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 18 recites a “virtual control unit,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a “virtual control unit” covers software per se in view of the ordinary and customary meaning of “virtual control unit” particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor” and a “memory.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-7, 11, 14-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Holler (US 2018/0052698) and in view of Scharfe et al. (United States Patent Application Publication 2015/0346716).
As per claim 1, Holler teaches the invention  as claimed including a virtual control unit ([0003], The software models of controllers are usually referred to as a " virtual controller" or "virtual electronic control unit" (virtual ECU)) according to the AUTOSAR standard ([0012], Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard), comprising: 
	a service layer ([0012], the operating software comprises multiple software layers based on one another, for example …a service layer ("middleware")); 
	An ECU abstraction layer ([0003], the software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU); and [0027], Hardware-independent components of the operating software 10 are particularly in the application layer 11, which…provides essential functionalities of the operating software. The application layer 11 interacts, if need be via a suitable runtime environment (not depicted), with the underlying components and layers of the operating software 10 that are closer to the hardware. In connection with the AUTOSAR standard, an AUTOSAR runtime environment, for example, provides mediation between the application layer 11 and the underlying standard-compliant layers 12, 13, 14);
	a microcontroller abstraction layer ([0012], Specific examples of service and hardware abstraction layers are …the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard); and 
	a hardware layer that is configured for the simulation of at least one simulated hardware component ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof; [0012], the operating software comprises multiple software layers based on one another, for example …a hardware abstraction layer; [0013], A corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof; and [0029], the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3)) the at least one simulated hardware component being connected to a physical control unit that is simulated along with the virtual control unit ([0012], the operating software to be modified in accordance with the invention is installed on an electronic controller (ECU) that controls and/or regulates other technical systems within a vehicle. The hardware-dependent software components of the operating software interact with a microcontroller that is on the controller and with the peripherals of said microcontroller, and if need be with further hardware components; and [0029], modifying the operating software 10 as depicted in FIG. 2a, which is based on the microcontroller 100 of the controller, with modified operating software 20, executable in a simulation environment 200, that is independent of the hardware of the controller and of the microcontroller 100…all the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3));
	wherein the virtual control unit ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof. The software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU)) is connected to an environment model for the simulation ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software), 
	wherein, during the simulation, signals are exchanged at a physical level between the environment model and the virtual control unit ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces (“application binary interfaces”, ABI), these being able to be deduced using specifications);
	wherein the environmental model exchanges signals with the virtual controller during the simulation ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces (“application binary interfaces”, ABI), these being able to be deduced using specifications).

	Holler fails to specifically teach, wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of a hardware component model, the calculation rate of the hardware component being freely selectable, and wherein a rate at which the signals are exchanged between the environmental model and the virtual control unit is less than or equal to the computation rate of the environmental model.
	However, Scharfe teaches, wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of a hardware component model ([0021] The invention can provide such a technically extreme frame rate because actual visualization of the image data containing the simulated sensor data does not take place, at least not through the visualization interface that according to the invention is used for purposes other than originally intended, and the extreme increase in the frame rate only serves to increase the data transmission rate; and [0022] In this regard, it can be advantageous here for the data conversion unit to simulate, in particular to the graphics processor unit, a connected visualization unit that has the capability of visualizing image data at this frame rate, in particular without this actually being the case), the calculation rate of the hardware component being freely selectable ([0020], Since the transmission rate would be sharply limited in the customary visualization mode with a frame rate of 50 or 60 Hz, the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen), and
	wherein a rate at which the signals are exchanged between the environmental model and the virtual control unit is less than or equal to the computation rate of the environmental model ([0021], The invention can provide such a technically extreme frame rate because actual visualization of the image data containing the simulated sensor data does not take place, at least not through the visualization interface that according to the invention is used for purposes other than originally intended, and the extreme increase in the frame rate only serves to increase the data transmission rate; see also claims).
	Holler and Scharfe are analogous because they are both related to testing using virtualized electronic controllers. Holler teaches a testing method utilizing a virtual controller that include several abstraction layers. ([0003], the software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU). During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0012], the operating software comprises multiple software layers based on one another, for example an application layer, a service layer ("middleware"), an operating system and/or a hardware abstraction layer. Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard. In accordance with the invention, the hardware-dependent software components available in the hardware-dependent basic software layer are replaced by hardware-independent substitute functions).  Scharfe also teaches a testing method utilizing a virtual controller that includes several abstraction layers.  (Abstract, A method and a device for testing a control unit, in which sensor data are transmitted over a network connection to a real or simulated control unit, which data are calculated by a data processing system using simulation, in which the simulation of the sensor data takes place at least in part with at least one graphics processor of at least one graphics processor unit of the data processing system. The simulated sensor data are encoded in image data that are output via a visualization interface to a data conversion unit that simulates a visualization unit connected to the visualization interface).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Holler would be modified with the simulation techniques that include varying calculation rates used for simulation testing taught by Scharfe in order to perform testing of electronic control units. Therefore, it would have been obvious to combine the teachings of Holler and Scharfe. 

As per claim 2, Holler teaches, wherein the hardware layer comprises a plurality of hardware layer modules which are designed in accordance with the AUTOSAR standard ([0012], Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard; and [0014], the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software), including a basic software module ([0012], Specific examples of service and hardware abstraction layers are … the hardware-dependent basic software layer).
As per claim 3, Holler teaches, wherein at least one of the plurality of hardware layer modules ([0014], the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software) is configured to simulate a respective hardware component (Abstract, the hardware-dependent software components are automatically identified (step S1), and the substitute functions 23 are automatically ascertained or produced. On execution in a suitable simulation environment 200 (step S3), the operating software 20 modified in this way simulates the technical system independently of the real hardware 100 thereof; [0030], The simulation environment 200 comprises the actual simulator 201, which replaces the required functionalities of the hardware-dependent software components, and an instruction set simulator 202. When the operating software 10 is modified in accordance with steps S1 and S2, the interface layer 15 is transformed using the hardware-dependent functions 17 into an interface layer 21 that is independent of the real hardware and whose hardware-independent substitute functions 23 provide the functionality of the hardware-dependent functions 17; and [0032], substitute interface layer 21 recreates the functional behavior of the hardware-dependent interface layer 15 such that the hardware access operations 18 of the operating software 10 on the microcontroller 100, including the peripherals thereof, are replaced by simulator access operations 24 on the simulator 201).

As per claim 4, Holler teaches, wherein the microcontroller abstraction layer comprises a plurality of MCAL modules ([0012], Specific examples of service and hardware abstraction layers are …the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard… the hardware-dependent software components available in the hardware-dependent basic software layer are replaced by hardware-independent substitute functions), wherein the MCAL modules are connectable to the hardware layer modules ([0011], The hardware-dependent software components of the operating software access the hardware of the technical system directly, for example the microcontroller of a controller and, in this case, generally the peripherals of the microcontroller. In particular, this access can be effected directly on registers of the peripherals of the microcontroller in machine language by utilizing the instruction set; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces ("application binary interfaces", ABI), these being able to be deduced using specifications. These specifications describing hardware and/or software can comply with a standard).

As per claim 5, Holler teaches, wherein the hardware layer is configured such that events are generated within the virtual control unit ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software; and [0018], it is also possible for the entire interface layer to be replaced by a substitute interface layer or substitute layer that, on execution of the modified operating software, provides, within the simulation environment, a functionality that comprises function calls to the substitute functions or the full functionality of the interface layer, instead of the hardware-dependent software components).

As per claim 6, Holler fails to specifically teach wherein the hardware layer is configured such that the at least one hardware component is simulated with a different calculation rate.
	However, Scharfe teaches, wherein the hardware layer is configured such that the at least one hardware component is simulated with a different calculation rate ([0020], Since the transmission rate would be sharply limited in the customary visualization mode with a frame rate of 50 or 60 Hz, the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen; [0022], it can be advantageous here for the data conversion unit to simulate, in particular to the graphics processor unit, a connected visualization unit that has the capability of visualizing image data at this frame rate, in particular without this actually being the case;  [0025], the data conversion unit can also be further configured to hold available in internal storage operating parameters such as, e.g., the frame rate to be used, and to transmit them upon connection to a visualization interface of the data processing system that carries out the simulation so that the system, in particular at least one graphics processor unit thereof, configures itself accordingly; and [0036], the sensor data received as image data are converted into network packets containing the sensor data, e.g., for an Ethernet network connection 7, through which the control unit 8 under test of a LIDAR sensor receives these simulated data transmitted through the transmitting interface 6b).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 7, Holler teaches, wherein the hardware layer is configured to simulate a plurality of hardware components ([0039], The mapping rules 41 are used in connection with step S2 in order to assign to the identified hardware-dependent functions 17 those substitute functions 23 which, on execution in the simulation environment 200, provide a functionality that is equivalent to the functionality that results in the relevant hardware-dependent function 17 in interaction with the hardware of the microcontroller 100).

	Holler fails to specifically teach, wherein the individual hardware components are simulated substantially simultaneously with different calculation rates.
	However, Scharfe teaches, wherein the individual hardware components are simulated substantially simultaneously with different calculation rates ([0035], In the simulation of at least the sensor data, this graphics processor unit 2 can use a shader 3 that is used only to encode the simulated sensor data of the LIDAR in image data and to output it through a visualization interface 9, e.g., a DVI port, display port, HDMI port, etc. for example with a frame rate that is increased greatly relative to the PAL or NTSC standard, e.g., 1000 Hz. An additional shader 4 can be operated in parallel in the graphics processor unit 2 to carry out normal visualization of the simulated scene, for example on a monitor 5).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 11, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. 
As per claim 14, Holler teaches wherein no TTL signals are exchanged between the environment model and the virtual control unit ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; [0008], the technical system is simulated by execution of the modified operating software in a suitable simulation environment independently of the hardware thereof; and [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software). 

As per claim 15, Scharfe teaches wherein the signals exchanged at the physical level include rotation rates in degrees/second unit or electrical voltage values in volt unit ([0020], the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen).
As per claim 16, Holler teaches wherein the virtual control unit is stored in a non-transitory, computer readable medium ([0030], The simulation environment 200 comprises the actual simulator 201, which replaces the required functionalities of the hardware-dependent software components, and an instruction set simulator 202; and Claim 14, A simulation environment, comprising a simulator of a technical system, particularly of a controller for controlling or regulating at least one technical device, wherein the simulator is configured and set up to execute operating software of the technical system modified using a method of claim 1 such that the technical system is simulated).

As per claim 17, this is the “simulator claim” corresponding to claim 1 and is rejected for the same reasons.

As per claim 18, Holler teaches the invention substantially as claimed including, a virtual control unit ([0003], The software models of controllers are usually referred to as a " virtual controller" or "virtual electronic control unit" (virtual ECU)) according to the Automotive Open System Architecture (AUTOSAR) standard ([0012], Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard), the virtual control unit comprising: 
	a service layer ([0012], the operating software comprises multiple software layers based on one another, for example …a service layer ("middleware"));
	an ECU abstraction layer ([0003], the software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU); and [0027], Hardware-independent components of the operating software 10 are particularly in the application layer 11, which…provides essential functionalities of the operating software. The application layer 11 interacts, if need be via a suitable runtime environment (not depicted), with the underlying components and layers of the operating software 10 that are closer to the hardware. In connection with the AUTOSAR standard, an AUTOSAR runtime environment, for example, provides mediation between the application layer 11 and the underlying standard-compliant layers 12, 13, 14);
	a microcontroller abstraction layer configured to secure control software of a control unit  ([0012], Specific examples of service and hardware abstraction layers are …the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard) through reproducible steps ([0035], The binary code patterns within the binary code of the operating software 10 are comparable, based on a higher-level programing language, to function signatures…the binary code patterns act, during identification of the hardware-dependent software components (step S1), as search patterns for a pattern matching process in the binary code of the operating software 10. In this case, the interface specifications provide references to the call for hardware-dependent software components 17 in the binary code via the relevant binary interfaces 16. Insofar as the interface specifications are not known on the basis of a standard, they can also be provided in the form of manually created and then reusable configuration files), 
	wherein the virtual control unit is connected to an environmental model ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software); and 
	a hardware layer that is configured for the simulation of at least one simulated hardware component ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof; [0012], the operating software comprises multiple software layers based on one another, for example …a hardware abstraction layer; [0013], A corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof; and [0029], the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3)), the at least one simulated hardware component being a virtual sensor, actuator and/or a control unit network ([0003], The software models of controllers are usually referred to as a “virtual controller” or “virtual electronic control unit” (virtual ECU). During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further), wherein the at least one simulated hardware component is integrated into a hardware layer as a hardware component model ([0029], modifying the operating software 10 as depicted in FIG. 2a, which is based on the microcontroller 100 of the controller, with modified operating software 20, executable in a simulation environment 200, that is independent of the hardware of the controller and of the microcontroller 100…all the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3)), the at least one simulated hardware component being connected to a physical control unit that is simulated along with the virtual control unit ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0013], a corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof. In accordance with a simulation method in accordance with the invention, the relevant technical system or controller is simulated by executing the operating software modified in accordance with the invention in the simulation environment), 
	wherein the hardware component model calculates an associated output value of an input signal and, thus, a result of the simulation of the hardware component ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software), 
	wherein the hardware component can be simulated at different calculation rates ([0035], In the simulation of at least the sensor data, this graphics processor unit 2 can use a shader 3 that is used only to encode the simulated sensor data of the LIDAR in image data and to output it through a visualization interface 9, e.g., a DVI port, display port, HDMI port, etc. for example with a frame rate that is increased greatly relative to the PAL or NTSC standard, e.g., 1000 Hz. An additional shader 4 can be operated in parallel in the graphics processor unit 2 to carry out normal visualization of the simulated scene, for example on a monitor 5), 
	wherein the calculation rate of the hardware component is freely selectable ([0020], Since the transmission rate would be sharply limited in the customary visualization mode with a frame rate of 50 or 60 Hz, the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen), 
	wherein the virtual control unit is connected to an environment model for the simulation ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software), 	
	wherein the environmental model exchanges signals with the virtual controller during the simulation ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces (“application binary interfaces”, ABI), these being able to be deduced using specifications).
	
	Holler fails to specifically teach wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of the hardware component model, and wherein a rate at which the signals are exchanged between the environmental model and the virtual control unit is less than or equal to the computation rate of the environmental model.
	However, Scharfe teaches, wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of the hardware component model ([0021] The invention can provide such a technically extreme frame rate because actual visualization of the image data containing the simulated sensor data does not take place, at least not through the visualization interface that according to the invention is used for purposes other than originally intended, and the extreme increase in the frame rate only serves to increase the data transmission rate; and [0022] In this regard, it can be advantageous here for the data conversion unit to simulate, in particular to the graphics processor unit, a connected visualization unit that has the capability of visualizing image data at this frame rate, in particular without this actually being the case), and 
	wherein a rate at which the signals are exchanged between the environmental model and the virtual control unit is less than or equal to the computation rate of the environmental model ([0021], The invention can provide such a technically extreme frame rate because actual visualization of the image data containing the simulated sensor data does not take place, at least not through the visualization interface that according to the invention is used for purposes other than originally intended, and the extreme increase in the frame rate only serves to increase the data transmission rate).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 19, Holler  teaches, wherein the hardware layer comprises a plurality of hardware layer modules implemented as a base software module according to the AUTOSTAR standard ([0012], Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard; and [0014], the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software).

As per claim 20, Holler teaches, wherein each one of the plurality of hardware layer modules is set up for simulating one hardware ([0013], a corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof. In accordance with a simulation method in accordance with the invention, the relevant technical system or controller is simulated by executing the operating software modified in accordance with the invention in the simulation environment).

As per claim 21, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 23, Holler teaches, wherein the hardware layer is configured to simulate a plurality of hardware components ([0012], the hardware-dependent software components available in the hardware-dependent basic software layer are replaced by hardware-independent substitute functions), 

	Holler fails to specifically teach,
	However, Scarfe teaches, wherein individual hardware components can be simulated simultaneously at different calculation rates ([0011], it is intended to exploit the speed advantage of at least one graphics processor unit in the simulation of sensor data, which is to say to calculate these data by at least one graphics processor, or, if applicable, multiple graphics processors working in parallel), and wherein calculation rates of the individual hardware components can be freely selected ([0020], Since the transmission rate would be sharply limited in the customary visualization mode with a frame rate of 50 or 60 Hz, the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen).
	The same motivation used in the rejection of claim 18 is applicable to the instant claim.

As per claim 24, Holler teaches, wherein signals are exchanged at a physical level between the environment model and the virtual control device during the simulation ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces (“application binary interfaces”, ABI), these being able to be deduced using specifications). 

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holler-Scharfe as applied to claim 18 and in further view of Urbina et al. (Co-simulation framework for AUTOSAR multi-core processors with message-based Network-on-Chips, 2016 IEEE 14th International Conference on Industrial Informatics (INDIN), 2016, pp. 1140-1147).
As per claim 22, the combination of Holler-Scarfe fails to specifically teach, wherein the hardware layer is implemented such that events can be created within the virtual control device, wherein an event is a point in time at which a normal program sequence is interrupted, wherein the event is created for the simulated hardware component within the hardware layer, and wherein the event is created having a high time precision.
	However, Urbina teaches, wherein the hardware layer is implemented such that events can be created within the virtual control device (Pg. 1145, In the step mode of the FMU wrapper the blocking mechanism provided by the socket-based communication is used to suspend and resume the VEOS simulation with synchronization messages. Whenever a communication point is reached, the function for the sending synchronization messages is called and thereafter the function that receives a synchronization message from the NoC simulation. Thus, the VEOS simulation is suspended till a synchronization message arrives from the GEM5 simulator. During this time the exchange of data messages between the virtual ECUs and the NoC simulation is performed. Once a synchronization message arrives, the FMU simulation is unblocked and the next communication step can be performed on the whole VEOS simulation), wherein an event is a point in time at which a normal program sequence is interrupted (Pg. 1145, the VEOS simulation is suspended till a synchronization message arrives from the GEM5 simulator. During this time the exchange of data messages between the virtual ECUs and the NoC simulation is performed. Once a synchronization message arrives, the FMU simulation is unblocked and the next communication step can be performed on the whole VEOS simulation), wherein the event is created for the simulated hardware component within the hardware layer (Pg. 1145, Thus, the VEOS simulation is suspended till a synchronization message arrives from the GEM5 simulator. During this time the exchange of data messages between the virtual ECUs and the NoC simulation is performed. Once a synchronization message arrives, the FMU simulation is unblocked and the next communication step can be performed on the whole VEOS simulation), and wherein the event is created having a high time precision (Pg. 1142, In case of virtual ECUs hosting sensor/actuator SWCs, the I/O BSW module for the hardware abstraction layer is integrated. Additionally, an environment interface module is integrated to connect the virtual ECU with a physical environment model imported into the AUTOSAR-based system simulator; and Pg. 1145, Since the RTE and the AUTOSAR BSW can only react to an event occurring in the NoC simulation within the interrupt detection latency, we use the minimum interrupt detection latency as a fixed communication step size for the co-simulation with GEM5; and Pg. 1145, Since VEOS only allows a fixed communication step size (hci = κ) for the co-simulation of an FMU with an AUTOSAR simulation, its choice becomes in a key parameter for the implementation of the framework. Thus, the choice of the communication step size influences the accuracy and efficiency of the co-simulation framework).
	The combination of Holler-Scharfe and Urbina are analogous because they are each related to testing using virtualized electronic controllers. Holler and Scharfe both teach testing methods utilizing a virtual controller that include several abstraction layers.  Urbina also teaches a testing method utilizing a virtual controller that includes several abstraction layers in an interrupt driven simulation environment.  (Abstract, This paper presents as a novel contribution a co-simulation framework supporting the integration of the AUTOSAR architecture with NoC-based platforms. We describe a simulation model for application cores playing the role of virtual AUTOSAR ECUs on the MPSoC platform. The framework introduces an interface for the co-simulation of simulation models for the AUTOSAR-based software (virtual ECUs), the natural environment and the NoC behavior. This co-simulation interface combines a Functional Mock-up Unit (FMU) and a local coordinator for the synchronization and the data exchange between the simulators hosting the simulation models. The implementation is performed using the VEOS simulator for the AUTOSAR-based software and physical environment models, and the GEM5 simulator for the on-chip communication level; and Pg. 1141, An NoC interface module for the hardware abstraction layer is integrated for accessing the NoC. Extended COM service modules are integrated for routing the messages from the NoC to the application software and vice versa).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Holler-Scharfe would be modified with the interrupt driven simulation mechanism taught by Urbina in order to perform testing of electronic control units. Therefore, it would have been obvious to combine the teachings of the combination of Holler-Scharfe and Urbina.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199